J-A24028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.L.                                             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

J.L.

                            Appellant                 No. 635 WDA 2017


                  Appeal from the Order Entered April 12, 2017
               In the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): FD-12-008382

BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY SOLANO, J.:                         FILED OCTOBER 16, 2017

       S.L. (“Mother”) appeals pro se from the trial court’s order denying her

petition for sanctions and/or special relief. We affirm.

       Mother and J.L.1 (“Father”) are the divorced parents of an eight-year-

old child (“Child”).     The trial court summarized the procedural history as

follows:

             Father filed a Complaint in Custody on November 2, 2012.
       Mother filed a Notice of Proposed Relocation on August 21, 2015,
       which was followed by Father’s Counter-Affidavit Regarding
       Relocation on September 18, 2015. A trial was held with an
       Order being issued on August 22, 2016 to which no appeals were
       taken. Mother was awarded legal custody for the purposes of
       school choice only.     The parties were granted shared legal
       custody for all remaining matters. Regarding physical custody,
       the parties were ordered to follow a 2-2-3 schedule per the
       status quo.
____________________________________________
1
 Although he was represented by counsel during the trial court proceedings,
Father is also appearing pro se on appeal.
J-A24028-17



             The Order also contained a provision which stated, “If
       Mother chooses Hosack Elementary as the child’s school, she
       shall be responsible for all transportation to and from both
       residences and the school for morning drop-off and afternoon
       pick-up. Transportation may be provided by Mother or another
       responsible licensed driver.” This clause stemmed from Mother’s
       decision to move with the child to a different school district while
       changing the Child’s school over Father’s objection pending
       Father’s Complaint for Custody. This requirement has also been
       the subject of numerous Petitions for Contempt, Petitions for
       Sanctions, Motions to Enforce, and a Custody Modification.

             On January 13, 2017, Father filed a Petition for Special
       Relief and/or Sanctions alleging Mother’s failure to abide by the
       August 23, 2016 Order of Court by refusing to bring the Child for
       Father’s custodial time and failing to provide school
       transportation. Father’s Petition was granted with an expedited
       contempt hearing scheduled for February 1, 2017.

             Following the contempt hearing, an Order was issue[d] on
       February 1, 2017 finding Mother to be in contempt of the Orders
       dated August 22, 2016; December 12, 2016; and January 13,
       2017. Father was granted legal custody for the purpose of
       school choice only. Mother was required to pay $750 in counsel
       fees from the January 13, 2017 Order by February 13, 2017 as
       well as an additional $750 in counsel fees within 120 days. No
       appeal was taken to this order.

Trial Court Opinion, 5/12/17, at 1-2.

       Thereafter, both parties filed pleadings seeking further relief, which

they argued before the trial court on April 12, 2017.2 Father filed a motion

to enforce payment of the $750 counsel fee award that the trial court

ordered on January 13, 2017, and the trial court responded by entering an

order providing that a contempt hearing be scheduled to address “past and
____________________________________________
2
 There is no transcribed record of the parties’ oral arguments.        See Trial
Court Opinion, 5/12/17, at 1.


                                           -2-
J-A24028-17


potential future monetary sanctions.”          Mother filed a petition for sanctions

and/or special relief in which she requested physical and legal custody,

including the Child’s re-enrollment in Hosack Elementary School; “acquittal”

of the court’s prior contempt findings and “fines”; reduction in Father’s

custodial periods, with Father to be responsible for transportation; re-

characterization of the child support hearing from complex to “simple”; and

payment by Father of $2,210 in counsel fees, as well as “fines” of $5,000

“due to lack of compromise and harassment” and “costing mother

employment.”       See Trial Court Opinion, 5/12/17, at 3-4.         The trial court

entered an order denying Mother’s petition “in full.” Id.

       On April 27, 2017, Mother filed this timely appeal from the order

denying her petition for sanctions and/or special relief, along with a petition

for custody modification.3 Mother presents three issues for our review:

       1. Whether the lower court erred and abused its discretion by
          denying Appellant’s Petition for Special Relief AND/OR
          Sanctions in Order dated April 12, 2017, by misapplying
          and/or ignoring the factors outlined in 23 Pa.C.S.A. §
          5328(a), factors to determine the best interest of the child?

       2. Whether the trial court’s order was final regarding contempt
          [sic] must be reversed because evidence presented in the
          trial was ignored pursuant to Rule 607, in violation of the
          United States and Pennsylvania Constitutions?


____________________________________________
3
  Our review of the trial court docket indicates that no further activity
occurred regarding Mother’s petition for custody modification while this
appeal has been pending. See Pa.R.A.P. 1701(a) (trial court is divested of
jurisdiction during the pendency of an appeal).


                                           -3-
J-A24028-17


      3. Whether the trial court’s orders regarding transportation were
         unfair and unreasonable, resulting in bias and depriving
         Mother of basic constitutional rights afforded to her under
         Title 42 1983 of the U.S. Code?

Mother’s Brief at 4.

      Our consideration of Mother’s issues is significantly impaired by

Mother’s failure to present a cogent and developed argument in her brief.

Our Rules of Appellate Procedure require the parties to provide us with

pertinent legal authorities that support their claims.   See Pa.R.A.P. 2119;

Commonwealth v. Heilman, 867 A.2d 542, 546 (Pa. Super. 2005) (failure

to include “such discussion and citation of authorities as are deemed

pertinent” may result in waiver); Commonwealth v. Cornelius, 856 A.2d

62, 77 (Pa. Super. 2004) (declining to review claim where brief contains

limited explanation and development of argument); see also Coulter v.

Ramsden, 94 A.3d 1080, 1088–89 (Pa. Super.) (“[t]his Court will not act as

counsel and will not develop arguments on behalf of an appellant”), appeal

denied, 110 A.3d 998 (Pa. 2014). Although we understand that Mother is

appearing pro se, she still is required to comply with the appellate

procedures that apply to all litigants. See Commonwealth v. Lyons, 833

A.2d 245, 252 (Pa. Super. 2003), appeal denied, 879 A.2d 782 (Pa. 2005).

While “this Court is willing to construe liberally materials filed by a pro se

litigant, pro se status generally confers no special benefit upon an

appellant.” Id. at 251-52. Likewise, “[w]hen issues are not properly raised

and developed in briefs, [and] when the briefs are wholly inadequate to

                                    -4-
J-A24028-17


present specific issues for review[, this] Court will not consider the merits

thereof.”   Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super.

1996).

      Instantly, Mother’s argument consists of a one-page restatement of

her three issues, and contains no discussion.      See Mother’s Brief at 11.

Although Mother’s summary of the argument, unlike her argument, is in

narrative form, it is also undeveloped.       Id. at 10.     Mother generally

references the “negative impact” of the court’s orders, assails the trial court

for “distressing child” by changing Child’s school and disregarding Mother’s

inability to provide transportation, and “seeks justice on all issues” from this

Court to “prevent . . . further vexatious abuse through the system by

father.”    Id.   Thus, Mother fails to set forth a legal basis for appellate

review.

      As Mother’s statement of her first issue recognizes, our standard of

review is to determine whether the trial court abused its discretion in

denying Mother’s requested relief. We review a trial court’s determination in

a custody case for an abuse of discretion, and our scope of review is broad.

S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014) (reviewing trial

court’s denial of father’s petition for special relief that sought to change

child’s school and modify the custody schedule).       Although Mother’s brief

assails the trial court’s “previous rulings” concerning the parties’ legal

custody, Child’s school enrollment, and Mother’s responsibility for Child’s


                                     -5-
J-A24028-17


transportation, she fails to explain how, under that applicable legal standard,

the trial court’s decision on April 12, 2017, was an abuse of discretion. See

Mother’s Brief at 10-11.

      In part, the court’s April 12, 2017 decision was governed by its prior

orders, which were never appealed by Mother and therefore form the

governing law of this case.     First, the trial court awarded Mother legal

custody for school choice purposes on August 22, 2016, and ordered at that

time that if Mother enrolled Child at Hosack Elementary School, she would

be “responsible for all transportation to and from both residences and the

school for morning drop-off and afternoon pick-up.”       Trial Court Opinion,

5/12/17, at 2. Mother never appealed the August 22, 2016 order, and the

deadline for such an appeal has long passed. On February 1, 2017, the trial

court found Mother in contempt of the August 22, 2016 order, as well as

orders dated December 12, 2016, and January 13, 2017. Based on those

findings, the court transferred legal custody for the purpose of school choice

to Father and ordered Mother to pay $750 in counsel fees for violating the

court’s order, plus an additional $750 in counsel fees for the expense of the

contempt hearing. Mother did not appeal the February 1, 2017 order, and,

once again, the time for her to appeal passed.

      With this backdrop, the trial court explained:

             [Mother’s challenge to an earlier determination finding her
      in contempt] was denied on the basis that Mother waived her
      right to appeal after 30 days passed from the entry of the
      February 1, 2017 Order. Pa.R.A.P. 341.

                                     -6-
J-A24028-17



            [Mother’s request that Father be “fully” responsible for
      transportation and have “reduced” transportation] was denied
      given Mother’s Petition for Modification of the Custody Order that
      has been entered in this case. No additional grounds were
      raised by Mother to warrant a change of custody in motions
      court. . . .

           [T]his Court finds no basis upon which sanctions could be
      sought against Father.

Trial Court Opinion, 5/12/17, 4-5.

      On this record, we cannot find that the trial court abused its discretion

or disturb the trial court’s April 12, 2017 order denying Mother’s petition for

sanctions and/or special relief. We therefore affirm the trial court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2017




                                     -7-